ACCEPTED
                                                                                           03-16-00020-CR
                                                                                                 12540005
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                      9/6/2016 12:14:24 PM
                                                                                         JEFFREY D. KYLE
                              NOS. 03-16-00020-CR                                                   CLERK


                                         IN THE
                                                                         FILED IN
                                                                  3rd COURT OF APPEALS
                              COURT OF APPEALS                        AUSTIN, TEXAS
                                                                  9/6/2016 12:14:24 PM
                          THIRD DISTRICT OF TEXAS                   JEFFREY D. KYLE
                                                                          Clerk

                                 AUSTIN, TEXAS

ISRAEL GOMEZ                               §                            APPELLANT

VS.                                        §

STATE OF TEXAS                             §                              APPELLEE

           APPEAL FROM THE 299TH JUDICIAL DISTRICT COURT

                           TRAVIS COUNTY, TEXAS

                         CAUSE NO. D-1-DC-08-205656

          STATE'S FIRST MOTION FOR EXTENSION OF TIME

TO THE HONORABLE COURT OF APPEALS:

      The State of Texas respectfully moves for an extension of the deadline for filing

the State’s brief and, in accordance with Texas Rules of Appellate Procedure 38.6 and

10.5(b), advises the Court as follows:

      (a) Following his conviction for Possession of a Controlled Substance

Methamphetamine, the appellant filed his notice of appeal in the above cause on




                                           1
January 8, 2016. Appellant’s counsel filed a brief that was marked filed on August 5,

2016.

        (b)      The State’s brief is currently due on September 6, 2016.

        (c)      This request is that the deadline for filing the State’s brief be extended by

30 days.

        (d)      The number of previous extensions of time granted for submission of the

State’s brief is: none.

        (e)      The State relies upon the following facts to reasonably explain the need

for an extension of the deadline:

        1. During the period since this brief was filed, the attorney assigned to this case

              has been working on other pressing appellate matters and has not had

              sufficient time to prepare an adequate response to this brief.

        2. This request is not made for the purpose of delay, but to ensure that the Court

              has a proper State’s brief to aid in the just disposition of the above cause.




                                               2
      WHEREFORE, the State of Texas respectfully requests that the deadline for

filing the State’s brief be extended to October 6, 2016.

                                              Respectfully submitted,

                                              ROSEMARY LEHMBERG
                                              District Attorney
                                              Travis County, Texas




                                              ___________________________
                                              Angie Creasy
                                              Assistant District Attorney
                                              State Bar No. 24043613
                                              P.O. Box 1748
                                              Austin, Texas 78767
                                              (512) 854-9400
                                              Fax No. 854-4811
                                              Angie.Creasy@traviscountytx.gov
                                              AppellateTCDA@traviscountytx.gov




                                          3
                       CERTIFICATE OF COMPLIANCE

      Pursuant to Texas Rule of Appellate Procedure 9.4(i), I hereby certify, based

upon the computer program used to generate this motion, that this motion contains

235 words, excluding words contained in those parts of the motion that Rule 9.4(i)

exempts from inclusion in the word count. I certify, further, that this motion is

printed in a conventional, 14-point typeface.




                                                ___________________________
                                                Angie Creasy
                                                Assistant District Attorney

                          CERTIFICATE OF SERVICE

      I hereby certify that, on the 6th day of September, 2016, a true and correct

copy of this motion was served, by U.S. mail, electronic mail, facsimile, or

electronically through the electronic filing manager, to the appellant’s attorney,

Amber Vazquez Bode, Attorney at Law, 608 W. 12th Street, Austin, Texas 78701,

amberv@lawyers.com.




                                                ________________________________
                                                Angie Creasy
                                                Assistant District Attorney


                                           4